Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected, without traverse, Invention I (reading on pending claims 1, 3, 4, 6-10) and Species A (Figs. 3-4C) (reading on pending claims 1, 3, 4, 6 and 10) in the reply filed on September 29, 2020.
Applicant has canceled original claims 2, 5, and 11 in the Amendment filed on February 26, 2021.
Claims 7-9 and 12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotheimer (EP 397903 A) in view of Umehara et al. (US 5,691,581).
As per claim 1, Rotheimer (EP 397903 A) discloses a hard disk comb (e.g., see, inter alia, Fig. 3) comprising: a main body (e.g., 2) comprising a groove (e.g., 12); and 5a plate-shaped arm (e.g., 5) joined to the main body (2), wherein a part of the plate-shaped arm (5) is disposed inside the groove (12) of the main body (2), and the plate-shaped arm (5) has: an upper surface (e.g., the uppermost surface of the arm (5) when it is installed along the direction of axis (1)) fitted to an opening edge of the groove of the main body; and a lower surface (e.g., the lowermost surface of the arm (5) when it is installed along the direction of axis (1)) that is also fitted within the groove (12) via welding points (13).
As per amended claim 1, Rotheimer (EP 397903 A) remains silent regarding "the upper surface of the arm is joined to the main body but a lower surface of the arm is not joined to the main body" and/or as per claims 3 and 4, wherein it is the upper surface of the plate-shaped arm that is welded to the main body.
However, given the teachings and suggestions of Rotheimer (EP 397903 A) for the express noted advantages of providing a hard disk comb (e.g., see, inter alia, Fig. 3) comprising: a main body (e.g., 2) comprising a groove (e.g., 12); and 5an arm (e.g., 5) joined to the main body (2) at discrete welding points (13), wherein a part of the arm is disposed inside the groove, and an opening edge of the groove is joined (via contact and/or welding (13)) to an upper surface of the arm, simply joining the upper surface of the arm, but not the lower surface of the arm (as per claim 2) would have been within the level of skill of the ordinary artisan. 

That is, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to simply join one portion (e.g. the upper surface of the arm (5) to the main body (2) via welds (13)) and not the lower surface of the arm (5), (in accordance with claims 1, 3, and 4) since joining both surfaces would increase the time and cost of manufacturing the device, in addition to the advantages already espoused by Rotheimer (EP 397903 A), in that limiting the point-like discrete joining locations (e.g., by joining only the top edge of the arm to the main body and not the lower edge) "so that the total amount of heat to be absorbed by the swivel piece is further reduced." See p. 6, ll. 22-23 of the translation of Rotheimer (EP 397903 A), previously enclosed with the Interview Summary mailed February 9, 2021.
No new or unobvious result is seen to be obtained by simply and easily skipping additional and superfluous weld points (joined portions) where it is not needed, thus providing a secure connection but also limiting the heat absorbed by the main body as expressly taught and suggested by Rotheimer (EP 397903 A). 
Furthermore, it has been held that the mere omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963). 
In re Nelson, 198 F.2d 837, 40 CCPA 708; In re Eliot, 76 F.2d 309, 22 CCPA 1088.
Additionally, as per claim 4, the limitation wherein the plate-shaped arm is "laser-welded to the main body" is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
	The final product limitation derived from the claimed “process limitation” of “wherein the arm is laser-welded to the main body” fails to result in a structural difference between the disclosure of Rotheimer (EP 397903 A) and the claimed product, at least at it applies to the product 
Additionally, as per claim 10, the hard disk comb according to claim 1 further includes a suspension (e.g., 6) attached to a tip end portion of the arm (5) (Fig. 1); a magnetic head (e.g. 7) attached to the suspension (6); 15a coil holding portion (3, 4) fixed to or integrated with the main body (2); and a coil ("magnet drive coil") held by the coil holding portion (3, 4).  
Additionally, as per amended claim 1, Rotheimer (EP 397903 A) remains silent regarding wherein the main body is joined to the arm 20at three or more joining portions that are not disposed on a straight line.
However, attaching arms to actuator main bodies at three or more non-linear points is a concept well-known in the prior art.
As just one example, Umehara et al. (US 5,691,581) discloses an analogous hard disk drive actuator arm assembly, in the same field of endeavor as Rotheimer (EP 397903 A), which includes a main body (e.g., 7), wherein actuator arms (1, 3) are joined to the main body 20at three or more joining portions that are not disposed on a straight line (e.g., at joining portions (71) - see Fig. 1).
Thus, given the express teachings and motivations, as espoused by Umehara et al. (US 5,691,581), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the hard disk drive comb of Rotheimer (EP 397903 A) wherein the main body is joined to the arm 20at three or more joining portions that are not disposed on a straight line (including at the upper surface of the arm), as per amended claim 1, and as taught and suggested by Umehara et al. (US 5,691,581), in order to advantageously "strongly fix[]" the actuator arms to the main body of the actuator - by providing at least three .

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rotheimer (EP 397903 A) in view of Umehara et al. (US 5,691,581), as applied to claim 1, and further in view of Ito et al. (US 2009/0168252 A1).
See the description of Rotheimer (EP 397903 A) in view of Umehara et al. (US 5,691,581), supra.
As per claim 6, Rotheimer (EP 397903 A) in view of Umehara et al. (US 5,691,581) remains silent regarding the arm comprising an aluminum layer and SUS layers disposed on both surfaces of the aluminum layer, with 25the main body being formed of SUS.
However, such arm/main body compositions are well-known in the prior art.
As just one example, Ito et al. (US 2009/0168252 A1) discloses an analogous hard disk drive actuator arm assembly, in the same field of endeavor as Rotheimer (EP 397903 A) and Umehara et al. (US 5,691,581), which includes a main body (e.g., 52), wherein actuator arms (40) are joined to the main body. Additionally, as per claim 6, the arm (40) comprises an aluminum layer and SUS (i.e., Japanese Industrial Standards designation for stainless steel) layers disposed on both surfaces of the aluminum layer (e.g., see paragraph [0029]), with 25the main body (52) being formed of SUS (e.g., see paragraph [0032]).
Thus, given the express teachings and motivations, as espoused by Ito et al. (US 2009/0168252 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the arm of Rotheimer (EP 397903 A) in view of Umehara et al. (US 5,691,581) as comprising an aluminum layer and SUS layers disposed on both surfaces of the aluminum layer, with the main body being formed of SUS, as advantageously "improve the positioning accuracy of the head . . . [by] align[ing] the center of gravity of the head stack assembly with the center of rotation of the bearing portion" while at the same time strengthening and providing enhanced rigidity of the individual arms of such an aligned center of gravity actuator arm bearing system. - see, inter alia, paragraph [0010] of Ito et al. (US 2009/0168252 A1).

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
The Applicant opines that "Umehara, and Ito fail to teach the above combination of features. Furthermore, there is no evidence on record that a person of ordinary skill in the art would have found any reason or motivation to modify Rotheimer in view of Umehara or Ito to arrive at the above features. Thus, Rotheimer, Umehara, and Ito, whether considered separately or in combination, cannot support an anticipation or obviousness rejection of amended independent claim 1." See p. 5 of Applicant's Response filed on February 26, 2021.
After careful consideration of the art and amended claims, the Examiner maintains the rejections of amended claims 1, 3, 4, 6 and 10 for the reasons articulated, supra.
That is, the Applicant has failed to provide any evidence and even fails to allege a particular significance (let alone, a patentably distinct as  difference)to the manner in which only the upper arm surface is joined to the main body and not the lower surface. 
While the Examiner agrees that there is a difference between the disclosure of Rotheimer (EP 397903 A) and the amended claims in that regard, such a difference is nevertheless 
That is, as per amended claim 1, Rotheimer (EP 397903 A) remains silent regarding "the upper surface of the arm is joined to the main body but a lower surface of the arm is not joined to the main body" and/or as per claims 3 and 4, wherein it is the upper surface of the plate-shaped arm that is welded to the main body.
However, given the teachings and suggestions of Rotheimer (EP 397903 A) for the express noted advantages of providing a hard disk comb (e.g., see, inter alia, Fig. 3) comprising: a main body (e.g., 2) comprising a groove (e.g., 12); and 5an arm (e.g., 5) joined to the main body (2) at discrete welding points (13), wherein a part of the arm is disposed inside the groove, and an opening edge of the groove is joined (via contact and/or welding (13)) to an upper surface of the arm, simply joining the upper surface of the arm, but not the lower surface of the arm (as per claim 2) would have been within the level of skill of the ordinary artisan. 
Moreover still, Rotheimer (EP 397903 A) even suggests limiting the amount of welding locations; i.e., the "welded connection is so resilient and secure enough that even point connections can be used, i.e. the support arms are only point-welded with their two side edges to the bearing body. This possibility additionally reduces the total energy to be applied for the welded connections, so that the total amount of heat to be absorbed by the swivel piece is further reduced." See p. 6, ll. 18-23 of the translation of Rotheimer (EP 397903 A), previously enclosed with the Interview Summary mailed February 9, 2021.
That is, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to simply join one portion (e.g. the upper surface of the arm (5) to the main body (2) via welds (13)) and not the lower surface of the arm (5), (in accordance with claims 1, 
No new or unobvious result is seen to be obtained by simply and easily skipping additional and superfluous weld points (joined portions) where it is not needed, thus providing a secure connection but also limiting the heat absorbed by the main body as expressly taught and suggested by Rotheimer (EP 397903 A). 
Furthermore, it has been held that the mere omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963). 
It is, of course, apparent that the elimination of welds along a bottom surface of the arm might not provide even more joining strength to the arm portion being affixed to the grooves of the main body (2) of Rotheimer (EP 397903 A), but as already expressly noted by Rotheimer (EP 397903 A), would unnecessarily increase the heat-burden of the main body. It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re Nelson, 198 F.2d 837, 40 CCPA 708; In re Eliot, 76 F.2d 309, 22 CCPA 1088.
Additionally, as per amended claim 1, Rotheimer (EP 397903 A) remains silent regarding wherein the main body is joined to the arm 20at three or more joining portions that are not disposed on a straight line.

As just one example, Umehara et al. (US 5,691,581) discloses an analogous hard disk drive actuator arm assembly, in the same field of endeavor as Rotheimer (EP 397903 A), which includes a main body (e.g., 7), wherein actuator arms (1, 3) are joined to the main body 20at three or more joining portions that are not disposed on a straight line (e.g., at joining portions (71) - see Fig. 1).
Thus, given the express teachings and motivations, as espoused by Umehara et al. (US 5,691,581), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the hard disk drive comb of Rotheimer (EP 397903 A) wherein the main body is joined to the arm 20at three or more joining portions that are not disposed on a straight line (including at the upper surface of the arm), as per amended claim 1, and as taught and suggested by Umehara et al. (US 5,691,581), in order to advantageously "strongly fix[]" the actuator arms to the main body of the actuator - by providing at least three joining portions and offsetting such joining portions from a straight-line. See abstract of Umehara et al. (US 5,691,581).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688